      Case 4:20-cv-00157-RGE-CFB Document 1 Filed 05/18/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF IOWA
                                 CENTRAL DIVISION


 CHEYENNE SAULMON,                                  Case No. 4:20-cv-157
                                                    Iowa District Ct. Case No. LALA004400
        Plaintiff,
                                                           NOTICE OF REMOVAL
 v.

 QPS EMPLOYMENT GROUP, INC.,

        Defendant.



       COMES NOW Defendant QPS Employment Group, Inc. (“Defendant”) through its

attorneys, MWH Law Group LLP, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, and hereby

removes the above-captioned cause of action from the Iowa District Court for Jefferson County

to the United States District Court, Southern District of Iowa, Central Division. In support

thereof, Defendant states the following:

       1.       This action was originally filed by Plaintiff against Defendant on or about April

18, 2020 in the Iowa District Court in and for Jefferson County, entitled Cheyenne Saulmon v.

QPS Employment Group, Inc., Case No. LALA004400. Pursuant to 28 U.S.C. § 1446(a) and

Local Rule 81, a copy of the

               Original Notice

               Petition at Law

               Return of Original Service

is attached as Exhibit 1.

       2.       Personal service was made upon Defendant on April 28, 2020.



                                                                                               1
         Case 4:20-cv-00157-RGE-CFB Document 1 Filed 05/18/20 Page 2 of 4




          3.    This case may be removed from the Iowa District Court in and for Jefferson

County to the United States District Court for the Southern District of Iowa, Central Division,

pursuant to 28 U.S.C. § 1332. The United States District Court has original jurisdiction over the

litigation filed in state court based on diversity of the parties.

          4.    This is a civil action in which Plaintiff is alleging wrongful termination. Plaintiff

seeks past lost wages, future lost wages, damages for mental suffering and the costs of this suit.

The amount in controversy exceeds the sum or value of $75,000.00, exclusive of interests and

costs.

          5.    Defendant, QPS Employment Group, Inc. is the sole Defendant in this action.

QPS Employment Group, Inc. is incorporated and has its principal place of business in

Brookfield, Wisconsin, and is deemed to be a citizen of Wisconsin pursuant to 28 U.S.C.

1332(c)(1).

          6.    Plaintiff is a citizen and resident of Kirksville, Missouri.

          7.    The time for filing this notice of removal has not run because thirty (30) days has

not expired since April 28, 2020, the date on which the Defendant was personally served with the

Original Notice and Petition at Law.

          9.    Pursuant to Local Rule 81(a), Defendant states that this is the only matter

currently pending in the state court that will require resolution. Defendant has not been served

with and is not aware of any other process, pleadings, and/or orders in the action pending in the

Iowa District Court for Jefferson County.

          10.   Counsel that has appeared on behalf of Plaintiff in state court is:

                W. Tyler Logan, AT0004711
                1229 Grand Avenue
                Keokuk, Iowa 52632
                Ph: 319-795-9079
                                                                                                   2
      Case 4:20-cv-00157-RGE-CFB Document 1 Filed 05/18/20 Page 3 of 4




               Fax. 319-524-8643
               Email: Ty@TyLoganLaw.com

       11.     This Notice of Removal is being served upon the Plaintiff’s counsel by mail and

is being filed with the Clerk of the Iowa District Court in and for Jefferson County.

       WHEREFORE, Defendant gives notice that the above-captioned action now pending

against it in the Iowa District Court in and for Jefferson County is removed therefrom to the

United States District Court for the Southern District of Iowa, Central Division.

                                             Respectfully submitted,

                                             /s/ Kerrie M. Murphy
                                             /s/ Julie T. Bittner
                                             /s/ Logan Kraus
                                             Kerrie M. Murphy, AT0005576
                                             Julie T. Bittner, AT0009719
                                             Logan Kraus, AT0013433
                                             MWH LAW GROUP LLP
                                             1501 42nd Street, Suite 465
                                             West Des Moines, IA 50266-1090
                                             Telephone: (515) 453-8509
                                             Facsimile: (515) 267-1408
                                             E-mail: kerrie.murphy@mwhlawgroup.com
                                             E-mail: julie.bittner@mwhlawgroup.com
                                             E-mail: logan.kraus@mwhlawgroup.com
                                             Attorneys for Defendant




                                                                                            3
      Case 4:20-cv-00157-RGE-CFB Document 1 Filed 05/18/20 Page 4 of 4




                                    PROOF OF SERVICE

I hereby certify that on May 18, 2020, I electronically filed the foregoing with the Clerk of the
Court using the ECF system which will send notification of such filing to all attorneys of record.

                                                    /s/ Julie T. Bittner


I further certify that on May 18, 2020 I mailed a copy of the foregoing to opposing counsel at the
address listed below:

               W. Tyler Logan, AT0004711
               1229 Grand Avenue
               Keokuk, Iowa 52632
               Ph: 319-795-9079
               Fax. 319-524-8643
               Email: Ty@TyLoganLaw.com


                                                    /s/ Tracy Hendrickson




                                                                                                4
